          Case 1:18-cr-00807-LTS Document 43
                                          44 Filed 01/21/21
                                                   01/22/21 Page 1 of 1




January 21, 2021

By ECF
                                                         MEMO ENDORSED
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York

Re: United States v. Alfarabick Mally, 18 Cr. 807 (LTS)

Dear Judge Swain:

I write on consent of the Government to respectfully request that the Court extend Alfarabick
Mally’s voluntary surrender date (currently February 4, 2021) by 90 days. On August 17, 2020,
this Court sentenced Mr. Mally to six months’ imprisonment on his violations of supervised
release, to run concurrently to his anticipated state court sentence. Mr. Mally’s state court
sentence has still not been imposed; state sentencing is currently scheduled for April 16. For this
reason, and because of continued concerns related to the large number of COVID-19 cases in our
area jails and prisons, I respectfully request that the Court extend Mr. Mally’s voluntary
surrender date by 90 days.

This is Mr. Mally’s second request for an extension. The Court granted Mr. Mally’s first request
on November 23, 2020.

Thank you for your attention to this request.
                                                       The request is granted. Mr. Mally's surrender date is
Respectfully submitted,                                extended to May 6, 2021. DE# 43 resolved.
                                                       SO ORDERED.
/s/ Jonathan Marvinny                                  1/22/2021
Jonathan Marvinny                                      /s/ Laura Taylor Swain, USDJ
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Alexander Li, Esq. (by ECF)
